IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                             No. 99-31374



     CHARLES ADAMS; ET AL,

                                            Plaintiffs,

     CHARLES ADAMS; KENNY W. ADAMS;
     VERNON ASHFORD; MARY BARROW; KENNY BELL,

                                            Plaintiffs-Appellants,

          versus

     UNITED ASSOCIATION OF JOURNEYMAN
     AND APPRENTICES OF THE PLUMBING
     AND PIPEFITTING INDUSTRY OF THE
     UNITED STATES AND CANADA AFL-CIO,
     LOCAL 198; ET AL,

                                            Defendants,

     UNITED ASSOCIATION OF JOURNEYMAN
     AND APPRENTICES OF THE PLUMBING
     AND PIPEFITTING INDUSTRY OF THE
     UNITED STATES AND CANADA AFL-CIO,
     LOCAL 198; UNITED ASSOCIATION OF
     JOURNEYMEN AND APPRENTICES OF THE
     PLUMBING AND PIPEFITTING INDUSTRY
     OF THE UNITED STATES AND CANADA,

                                            Defendants-Appellees.



          Appeal from the United States District Court
              for the Middle District of Louisiana
                           (98-CV-400)

                         March 22, 2001


Before GARWOOD, PARKER and DENNIS, Circuit Judges.
PER CURIAM:*

     Having considered the briefs, record and argument of counsel,

the court concludes that under the particular facts here no abuse

of the trial court’s broad discretion has been shown in the instant

denial of class certification.            The denial was based on a full

evidentiary     hearing   following   extensive    discovery,   came   after

refusal to dismiss on motion, and was clearly grounded ultimately

on the exercise of discretion and not on the basis that any

decision   of   this   court   absolutely    and   categorically   mandated

denial.

                                 AFFIRMED




     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2